Title: To Alexander Hamilton from Timothy Pickering, 8 April 1799
From: Pickering, Timothy
To: Hamilton, Alexander


Dear Sir, (private)
Philadelphia April 8 1799.

You doubtless know General Eustace much better than I do. He mentions your name, as well as Mr. Jays, as of persons whom he respects. The inclosed extract from his news-paper publications of last August give his picture of your friend Mr King. In the same series of papers he undertakes the vindication of Fulwar Skipwith, our late consul general at Paris, as an excellent patriot and an upright man. In his reproaches and in his vindication he is equally unfortunate.
These publications of Genl. Eustace he had cut out of the newspapers, and pasted the columns on the leaves of two books—old army lists of Great Britain. These he had lent me—one (containing a long letter addressed to me) at my request—the other he sent me unasked. I have incautiously detained them too long—so that he intimated that he must come to Philaa. to demand them; suggesting at the same time, that he presumed an officer of the government would not refuse to return what had been lent him at his request. I returned one volume by the mail of the 5th instant, and the other by this day’s post addressed to him. I trouble you with this information, because he desired me to send them either to himself or to you; and because he is of so singular a character there is no foreseeing what use he will make of facts and circumstances seemingly of little or no consequence.
If you have not already seen these publications, he will probably put them into your hands. I will therefore just remark that I was surprized to hear, while at Trenton last autumn, that he had addressed a letter, or a series of letters, to me, on the affairs of France: this led me to request him to send them to me: for I did not take the newspapers of Mc.Lean & Lang. But I was equally surprized to see his exordium—the motive or pretext for addressing me—or perhaps more properly the introductory incident: That I had asked some questions & desired him to give me information, concerning the discipline & tactics of the French army, to great improvements in which, beyond any of their neighbours, I was disposed to ascribe in part their unexampled successes. His answers he says were very satisfactory to me: but proposed that I should commit my question to writing, that the information might be more full & accurate. This I have not done: for his verbal answers were so far from satisfactory, that I derived no information from him. His answer was substantially —That it was so long since he had served in the French army, and they had in the mean time made so many alterations in their military system, that he could tell me nothing about it!
I am dear sir,   truly & respectfully yours
T. Pickering.
General Hamilton.
